Citation Nr: 1451221	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  12-02 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for posttraumatice stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs Regional Office in Jackson, Mississippi (RO).

In January 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge (VLJ).  For technical reasons, the transcript was unavailable.  The Veteran was sent a letter dated March 2014, advising him of the unavailability of the transcript, and his right to a new hearing. 38 C.F.R. § 20.717. No response was received within 30 days, and the Board finds that the Veteran has declined a new hearing and continues with the appeal.

Following the hearing, the Veteran submitted additional evidence to the Board along with a waiver of RO consideration. 38 C.F.R. § 20.1304 (2014).

The Board has reviewed the Veteran's physical claims file as well as the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.


FINDING OF FACT

The Veteran has been diagnosed with PTSD by a VA psychologist, based on his fear of hostile military or terrorist activity, which is consistent with the places, types, and circumstances of his service. 


CONCLUSION OF LAW

The criteria for establishing service connection for  PTSD have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  

During the course of the Veteran's appeal, the provisions relating to the establishment of service connection for PTSD, found at 38 C.F.R. § 3.304(f), were amended effective July 13, 2010.  See 75 Fed. Reg. 39,843-39,852 (Jul. 13, 2010) and 75 Fed. Reg. 41,092 (Jul. 15, 2010) (effectuating a correction to the July 13, 2010 Federal Register).  These amendments apply to the Veteran's claim.

Specifically, 38 C.F.R. § 3.304(f) was amended to read that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(3).

The Veteran is seeking service connection for PTSD.  He alleges that he has PTSD as a result of experiencing a number of stressor events that occurred between the period of May 1969 to February 1970, while serving in the Republic of Vietnam, and that these events caused him to fear for his life.  A review of the Veteran's DD Form 214 shows that he was a Navy SeaBee stationed in Chu Lai, Vietnam, where he was assigned to the transportation division as a roadmaster, and crew leader and supervisor of the night cargo crew.  He also operated a crane and heavy equipment in support of Marine combat operations.  The service personnel records (SPRs) indicate he received the Vietnam Service Medal with the Fleet Marine Force Insignia and one bronze star for participation in the Ninth campaign.  

Specific stressor events he reported included being thrown from his crane due to a mortar attack, experiencing direct interaction with an enemy combatant in which he fired a gun and was fired upon, and witnessing a service member killed while trapped under a tank.  Although the RO was unable to corroborate the Veteran's specific stressor events, under the revised section 3.303(f)(3), such is not required under the circumstances of this case.  As will be discussed below, the Board finds that there is sufficient of evidence of the Veteran being exposed to fear of hostile or terroristic activity in accordance with VA medical evidence from VA psychiatrists and/or psychologists.  

The evidence of record shows that the Veteran was assigned a diagnosis of PTSD by a VA psychologist, in June 2006, based on his reported stressors and symptoms.  The VA psychologist noted that the Veteran endorsed symptoms consistent with PTSD.  Specifically, he complained of nightmares and sleep problems which he stated he experienced over many years since Vietnam, as well as multiple other symptoms.  Based on her clinical interview, reported history and self-reported symptoms, the VA psychologist determined he met the diagnostic criteria for PTSD.  Further, she observed that he experienced clinically significant levels of impairment in emotional, social and occupational functioning as a result of his PTSD symptoms.  From June 2006 to the present, VA treatment records from the Biloxi VA medical center (VAMC) indicate the Veteran continues to show symptoms, receives mental health treatment, and regularly attends PTSD counseling sessions.  

In contrast, a VA examination dated December 2011, resulted in no diagnosis of PTSD.  At that time, the Veteran completed the Trauma Symptoms Inventory as part of the evaluation, and test results were considered to be invalid as a result of over-endorsing symptoms and endorsement of symptoms not typical of PTSD.  His validity scale score for ATR was significantly clinically elevated.  He also responded to test items in an inconsistent manner.  The examiner determined that although the Veteran did not meet the criteria for a PTSD diagnosis under the DSM-IV criteria, he did meet the diagnosis for depression, not otherwise specified.  The examiner noted the Veteran's prior diagnosis of PTSD in treatment records, but that records did not document an objective basis for the diagnosis.  With respect to the diagnosis for depression, she did not attribute it to military service due to the length of time between service and treatment for the problem in 2006.  

The Veteran submitted a number of buddy statements in support of his claim.  A statement from L.S., who served in the same unit, witnessed some of the events claimed by the Veteran.  Another life-long friend also submitted a statement attesting to the personality changes he noticed after the Veteran's return from service, observing that prior to service, he was very easy-going and worked hard.  But upon return, he noted the Veteran to be much quieter, keeping more to himself and was nervous with a shorter temper.  The Veteran's daughter also stated he changed from being a happy person to being angry and solemn, and recalled waking at night when he yelled out in his sleep.  She stated they moved a lot because he could never find a peaceful place.  The Veteran's wife submitted a statement describing his restless sleeping, nightmares, irritability, nervousness and anti-social behavior.  As they live 14 miles from an Army post, they occasionally hear munition explosions in the distance which can cause a startle response and hypervigilance in the Veteran.

The Board finds that the record, as it currently stands, contains evidence both for and against the claim.  Notably, the fact that the Veteran served in the Republic of Vietnam in support of a combat mission, that he has been assigned a diagnosis of PTSD by a VA psychologist based on his reported stressor events grounded in fear for his life, his statements and those of others that the events he experienced in Vietnam changed his personality, and that he continues to experience symptoms and actively receives mental health treatment, support his claim of entitlement to service connection for PTSD. 

The evidence against the claim consists solely of the December 2011 VA examination report noting that the Veteran's test results were invalid due to over reporting and did not meet the criteria for a diagnosis of PTSD.  However, in support of the Veteran's claim is a subsequent November 2013 letter from one of the Veteran's VA treating mental health professionals, which explains that the Veteran has been followed in the PTSD clinic since 2006 by a VA PTSD Doctorate Level, Board Certified Psychiatric nurse practitioner, a VA PTSD psychiatrist and a VA PTSD psychologist.  The letter noted he has numerous records validating his continued care, he served in Vietnam in a combat area, and reported experiencing stressor events.  The Board finds that the VA treating psychologists and psychiatrist are in a better position to make a more meaningful assessment of the Veteran's symptoms and statements based on years of observation and treatment.  As such, the Board finds the December 2011 VA examination and opinion to be of less probative weight.  

Upon review of the record, the Board finds that the evidence regarding the issue of whether the Veteran has a diagnosis of PTSD related to his active service, is in relative equipoise, i.e., about evenly balanced for and against the claim.  In these situations, the Veteran is given the benefit of the doubt.  Consequently, resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's has a current diagnosis of PTSD based on his fear of hostile military or terrorist activity.  38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (under the "benefit- of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue).  As such, the Board will grant this appeal.  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal regarding the issue decided herein.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless.


ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


